Exhibit 10.4

 

AGREEMENT

 

                               AGREEMENT, dated as of January 1, 2001, by and
between VORNADO REALTY TRUST, a Maryland unincorporated business trust and
Vornado Realty LP, a Delaware Operating Partnership (hereinafter referred to as
“Employer”) and JOSEPH MACNOW, an individual (hereinafter referred to as
“Employee”).

 

                               IN CONSIDERATION of the mutual covenants herein
contained, and other good and valuable consideration, the parties hereto agree
as follows:

 

                               1.            Employment.

 

                               Employer hereby agrees to employ Employee, and
Employee agrees to serve as Executive Vice President-Finance and Administration
and Chief Financial Officer of Employer during the Period of employment, as
defined in Section 2.

 

                               2.            Period of Employment.

 

                               The “Period of Employment” under this Agreement
shall commence on January 1, 2001 and, subject to the provisions of this
Agreement, shall continue through December 31, 2003; provided that the Period of
Employment shall automatically be extended commencing on December 31, 2003 for
successive additional one (1) year periods unless either party gives written
notice not to extend the Period of Employment not less than ninety (90) days
prior to the then next upcoming expiration date.

 

                               3.            Duties During the Period of
Employment.

 

                               Employee shall devote his full business time,
attention and best efforts to the affairs of Employer and its subsidiaries
during the Period of Employment; provided, however, that Employee may engage in
other activities, such as activities involving charitable, educational,
religious and similar types of organizations (all of which are deemed to benefit
Employer), speaking engagements, membership on the board of directors of
non-profit organizations, and similar type activities to the extent that such
other activities do not materially impair the performance of his duties under
this Agreement, or inhibit or conflict in any material way with the business of

 

 

1

--------------------------------------------------------------------------------


 

Employer and its subsidiaries, and to the extent Employer does not object to
such other activities.

 

                               4.            Cash Compensation.

 

                               Employer shall pay to Employee during the first
year of the Period of Employment a salary (“Base Compensation”) at an annual
rate of $520,000.00, to be paid in equal biweekly installments.  Employer shall
pay to Employee during the second year of the Period of Employment a salary at
an annual rate equal to the salary paid Employee during the first year of the
Period of Employment, increased by a factor which is equal to 125% of the
percentage increase in the Consumer Price Index (as hereafter defined) during
the period from January 2001 through December 2001, to be paid in equal biweekly
installments.  Employer shall pay to Employee during the third year of the
Period of Employment a salary at an annual rate equal to the salary paid
Employee during the second year of the Period of Employment increased by a
factor which is equal to 125% of the percentage increase in the Consumer Price
Index during the period from January 2002 through December 2002, to be paid in
equal biweekly installments.  For purposes of this Agreement, the “Consumer
Price Index” shall mean the Revised Consumer Price Index for Urban Wage Earners
and Clerical Workers - All Items (CPI-W), Northeast Region, Class A, on the base
1982-84=100, published by the Bureau of Labor Statistics of the U.S. Department
of Labor.  Increases in Base Compensation resulting from the above, if any,
shall then constitute the Base Compensation for all purposes of this Agreement. 
Employee’s Base Compensation shall not be reduced during the term of this
Agreement.

 

 

2

--------------------------------------------------------------------------------


 

                               5.            Stock Options.

 

                               During each year in the Period of Employment, the
Employer shall grant Employee share options to purchase 75,000 shares of
Employer’s Common Shares of Beneficial Interest  (“Stock”) pursuant to the terms
of the Employer’s 1993 Omnibus Share Plan at a purchase price per share equal to
the fair market value of the Stock on the date the options are granted.  Such
options shall be granted at the discretion of the Compensation Committee of the
Board of Trustees of the Employer, at the first meeting of the Committee in
which options are ordinarily granted.  Employer shall take all necessary actions
to ensure that such options qualify, to the extent permitted, as “incentive
stock options” within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended, and successor provisions.

 

                               6.            Other Employee Benefits.

 

                               (a)           Vacation and Sick Leave.

 

                               Employee shall be entitled to paid annual
vacation periods and to sick leave in accordance with Employer’s policy.

 

                               (b)          Automobile.

 

                               Employer shall provide Employee with the use of
an automobile of the same quality as that provided to other corporate officers
of equal or similar position and pay all expenses incurred by Employee in
connection with the use of the automobile.

 

                               (c)           Regular Reimbursed Business
Expenses.

 

                               Employer shall reimburse Employee for all
expenses and disbursements reasonably incurred by Employee in the performance of
his duties during the Period of Employment, and such other facilities or
services as Employer and Employee may, from time to time, agree are
reimbursable.

 

 

3

--------------------------------------------------------------------------------


 

                               (d)          Employee Benefit Plans or
Arrangements.

 

                               In addition to the cash compensation provided for
in Section 4 hereof and the stock options provided in Section 5 hereof,
Employee, subject to meeting eligibility provisions and to the provisions of
this Agreement, shall be entitled to participate in all employee benefits plans
of Employer, as presently in effect or as they may be modified or added to by
Employer from time to time, including, without limitation, plans providing
retirement benefits, medical insurance, life insurance, disability insurance,
and accidental death or dismemberment insurance.  Without limiting the
foregoing, Employee shall be entitled to tax preparation and financial planning
assistance of $15,000 per calendar year and upon approval by an insurance
carrier, a $3 million five-year renewal term life insurance policy or at
Employee’s election other life insurance with a comparable cost to Employer.

 

                               7.            Termination and Termination
Benefits.

 

                               The termination of Employee’s employment during
the Period of Employment by Employee or Employer shall not be treated as a
breach of this agreement.

 

                               (a)           Termination by the Employer Without
Cause.

 

                               The Employer may terminate the Period of
Employment and Employee’s employment hereunder without “Cause” upon written
notice to Employee.  For purposes of this Section 7(a), a termination of the
Period of Employment by the Employer without Cause shall include any termination
or nonextension by the Employer (other than a termination for Cause as defined
in Section 7(b) below).

 

 

4

--------------------------------------------------------------------------------


 

                               (b)          Termination by the Employer for
Cause.

 

                               Subject to the following paragraph, the Employer
may terminate the Period of Employment and Employee’s employment hereunder for
“Cause” upon written notice to Employee.  For purposes of this Section 7(b), a
termination for Cause shall only mean a termination as a result of (i)
Employee’s willful misconduct with regard to Employer or to any entity in
control of, controlled by or under common control with the Employer (an
“Affiliate”), including, but not limited to, any preferred stock subsidiary of
the Employer that is materially economically injurious to Employer, (ii)
Employee’s conviction of, or plea of guilty or nolo contendere to, a felony
(other than a traffic violation) or (iii) Employee’s willful and continued
failure to use reasonable business efforts to attempt to substantially perform
his duties hereunder (other than such failure resulting from Employee’s
incapacity due to a physical or mental illness or subsequent to the issuance of
a notice of termination by Employee for Good Reason) after demand for
substantial performance is delivered by Employer in writing that specifically
identifies the manner in which Employer believes Employee has not used
reasonable business efforts to attempt to substantially perform his duties.

 

                               For purposes of this Section 7(b), in addition to
the other legal requirements to be “willful”, no act, or failure to act, by
Employee shall be considered “willful” unless committed in bad faith and without
a reasonable belief that the act or omission was in the best interests of
Employer.  In addition, no action or inaction shall give rise to a right of
Employer to terminate this Agreement and Employee’s employment hereunder for
Cause pursuant to the preceding paragraph unless and until Employer has
delivered to Employee a copy of a resolution duly adopted by a majority of the
Board of Trustees (“Board”) at a meeting of the Board called and held for such
purpose after reasonable (but in no event less than thirty (30) days notice to
Employee and an opportunity for Employee, together with his counsel, to be heard
before the Board), finding that in the good faith opinion of the Board, Employee
was guilty of any conduct set forth in the preceding paragraph and specifying
the particulars thereof in detail.  This Section 7(b) shall not prevent Employee
from challenging in any court of competent jurisdiction the Board’s
determination that Cause exists or that Employee has failed to cure any act (or
failure to act) that purportedly formed

 

 

5

--------------------------------------------------------------------------------


 

 

 the basis for the Board’s determination.

 

                               (c)           Termination by Employer Due to
Disability.

 

                               If, due to illness, physical or mental
disability, or other incapacity, Employee is substantially unable, for one
hundred and eighty (180) consecutive days, to perform his duties hereunder,
Employer may terminate the Period of Employment and his Employment hereunder
upon at least thirty (30) days’ prior written notice to Employee given after one
hundred eighty (180) days, and provided Employee does not return to the
substantial performance of his duties on a full-time basis within such thirty
(30) day period.

 

                               (d)          Termination by Employee With Good
Reason.

 

                               Subject to the following paragraph, Employee may
terminate the Period of Employment and his employment hereunder for “Good
Reason” upon written notice to Employer.  For purposes of this Section 7(d), a
termination for Good Reason shall mean a termination as a result of (unless
otherwise consented to in writing by Employee) (i) the failure to appoint
Employee to the positions set forth in Section 1, the alteration of the duties,
responsibilities and authority of Employee as set forth in Section 1 in a manner
that is materially and adversely inconsistent with such duties, and
responsibilities or authority or a change to Employee’s position or title; (ii)
a failure by Employer to pay when due any compensation to Employee or to
substantially provide any benefit to Employee; (iii) the relocation of
Employer’s principal

 

 

6

--------------------------------------------------------------------------------


 

executive offices to a location other than the New York Metropolitan area or
relocation of Employee’s own office location from that of the principal offices;
(iv) any purported termination of Employee’s employment for Cause which is not
effected pursuant to the procedures of Section 7(b) (and for purposes of this
Agreement, no such purported termination shall be effective); (v) Employer’s
material breach of any material term contained in this Agreement; (vi) a Change
in Control (as defined below), or (vii) any requirement that Employee report to
anyone other than the Board, the President of Employer or the Chief Executive
Officer of Employer.  Employee’s right to terminate his employment hereunder for
Good Reason shall not be affected by his incapacity due to physical or mental
illness.

 

                               For purposes of this Section 7(d), no action or
inaction shall give rise to the right of Employee to terminate the Period of
Employment and Employee’s employment hereunder for Good Reason unless a written
notice is given by Employee to the Employer within one hundred twenty (120) days
after Employee has actual knowledge of the occurrence of the event giving rise
to Employee’s right to terminate pursuant to this Section 7(d), and such event
has not been cured within thirty (30) days after such notice.  Employee’s
continued employment during the one hundred and twenty (120) day period referred
to above in this Section 7(d), shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder.

 

                               For purposes of this Section 7(d), “Change in
Control” shall mean the occurrence of any one of the following:

 

                                              (i) individuals who, as of January
1, 2001, constitute the Board (the “Incumbent Trustees”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
trustee subsequent to January 1, 2001 whose election or nomination for election
was approved by a vote of at least two-thirds of the Incumbent Trustees then on
the Board (either by a specific vote or by approval of the proxy statement of
Employer in which such person is named as a nominee for trustee, without
objection to such nomination) shall be an Incumbent Trustee, provided, however,
that no individual initially elected or nominated as a trustee of

 

 

7

--------------------------------------------------------------------------------


 

 

Employer as a result of an actual or threatened election contest with respect to
trustees or as a result of any other actual or threatened solicitation of
proxies by or on behalf of any person other than the Board shall be an Incumbent
Trustee.

 

                                              (ii) any “person” (as such term is
defined in Section 3(a)(9) of the Securities Exchange Act of 1934 (the “Exchange
Act”) and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or
becomes, after January 1, 2001, a “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of Employer
representing 30% or more of the combined voting power of Employer’s then
outstanding securities eligible to vote for the election of the Board (the
“Employer’s Voting Securities”), provided, however, that an event described in
this paragraph (ii) shall not be deemed to be Change in Control if any of the
following becomes such a beneficial owner:  (A) Employer or any majority-owned
subsidiary (provided, that this exclusion applies solely to the ownership levels
of Employer or the majority-owned subsidiary), (B) any tax-qualified,
broad-based employee benefit plan sponsored or maintained by Employer or any
majority-owned subsidiary, (C) any underwriter temporarily holding securities
pursuant to an offering of such securities, (D) any person pursuant to a
Non-Qualifying Transaction (as defined in paragraph (iii)), (E) Employee or any
group of persons including Employee (or any entity controlled by Employee or any
group of persons including Employee) or (F) (i) any of the partners (as of
January 1, 2001) in Interstate Properties (“Interstate”) including immediate
family members and family trusts or family-only partnerships and any charitable
foundations of such partners (the “Interstate Partners”), (ii) any entities the
majority of the voting interests of which are beneficially owned by the
Interstate Partners, or   (iii) any “group” (as described in Rule 13d-5(b) (i)
under the Exchange Act) including the Interstate Partners, provided, that the
Interstate Partners beneficially own a majority of Employer’s Voting Securities
beneficially owned by such group (the persons in (i), (ii) and (iii) shall be
individually and collectively referred to herein as, “Interstate Holders”);

 

                                              (iii) the consummation of a
merger, consolidation, share exchange or similar form of transaction involving
Employer or any of its Subsidiaries, or the sale or other disposition of

 

 

8

--------------------------------------------------------------------------------


 

 

all or substantially all of Employer’s assets (a “Business Transaction”), unless
immediately following such Business Transaction (y) more than fifty percent
(50%) of the total voting power of the entity resulting from such Business
Transaction or the entity acquiring Employer’s assets of the Operating
Partnership in such Business Transaction (the “Surviving Corporation”) is
beneficially owned, directly or indirectly, by the Interstate Holders or
Employer’s shareholders immediately prior to any such Business Transaction, and
(z) no person (other than the persons set forth in clauses (A), (B), (C), or (F)
of paragraph (ii) above or any tax-qualified, broad-based employee benefit plan
of the Surviving Corporation or its Affiliates) beneficially owns, directly or
indirectly, 30% or more of the total voting power of the Surviving Corporation
(a “Non-Qualifying Transaction”); or

 

                                              (iv) Board approval of a
liquidation or dissolution of Employer, unless the voting common equity
interests of an ongoing entity (other than a liquidating trust) are beneficially
owned, directly or indirectly, by Employer’s shareholders in substantially the
same proportions as such shareholders owned Employer’s outstanding voting common
equity interests immediately prior to such liquidation and such ongoing entity
assumes all existing obligations of Employer under this Agreement and any equity
grant.

 

 

9

--------------------------------------------------------------------------------


                               (e)           Termination by Employee Other Than
Pursuant to Section 7(d).  Employee may terminate this Agreement and Employee’s
employment hereunder at any time, for any reason upon ninety (90) days’ prior
written notice to Employer.

 

                               (f)           Death Benefit.  Notwithstanding any
other provision of this Agreement, the Period of Employment shall terminate on
the on the date of Employee’s death.  In such event, (i) Employee’s estate shall
be paid the amount specified in Section 7(g)(i) below and one (1) times
Employee’s annual rate of Base Salary and (ii) Employer shall provide Employee’s
spouse and dependents with welfare benefits as provided in Section 7(g)(ii) for
one (1) year from the date of death.

 

                               (g)          Termination Compensation.  Upon the
termination of the Period of Employment and Employee’s employment hereunder
(including any nonextension of the Period of Employment), Employer shall provide
Employee with the payments and benefits set forth below.  Employee acknowledges
and agrees that the payments and benefits set forth in this Section and
elsewhere herein and in other written grants and agreements constitute
liquidated damages for termination of his employment hereunder (including any
nonextension of the Period of Employment).

 

                                              (i)  Upon a termination of the
Period of Employment and Employee’s employment hereunder, Employee shall be
entitled to promptly receive (A) his Base Compensation through the effective
date of termination, (B) if such termination is other than pursuant to Section
7(b) hereof, any annual earned bonus for any completed fiscal year, (C) if such
termination is pursuant to Sections 7(a), 7(c) or 7(d) hereof, a pro rata share
of Employee’s annual target bonus for the fiscal year of termination, (D) the
benefits, fringes and perquisites, including without limitation accrued vacation
(provided that if the termination is pursuant to Section 7(b) or 7(e) hereof,
only such payment of accrued vacation as is required by law or Employer’s
vacation policy), provided pursuant to Section 6 hereof up to the effective date
of such termination and (E) any other amount due to Employee under any other
program or plan of Employer.

 

                                              (ii) In the event of a termination
of the Period of Employment and

 

 

10

--------------------------------------------------------------------------------


 

 

Employee’s employment pursuant to Section 7(a) (such reference shall include,
without limitation, a nonextension by Employer of this Agreement) or 7(d)
hereof, Employee shall also be entitled to (A) receive  an amount (the
“Severance Amount”) equal to the sum of (x) three times Employee’s annualized
Base Compensation (as in effect on the date of such termination or, if greater,
immediately prior to the Good Reason event, if any, based on which the
termination of employment occurs) and (y) three times Employee’s Bonus Severance
Amount (as defined herein).  The “Bonus Severance Amount” shall mean an amount
equal to the average of all annual bonuses earned by the Employee from Employer
in the two (2) fiscal years ending immediately prior to Employee’s termination;
provided, however, that if Employee’s termination occurs during fiscal 2001, the
“Bonus Severance Amount” shall be the higher of Employee’s annual bonus amount
for the 2000 fiscal year or Employee’s annual target bonus for 2001 (the
Severance Amount shall be payable in a lump sum within thirty (30) days of such
termination) and (B) Employee shall become fully vested in any stock options
granted to Employee by the Board.  In the event of a termination pursuant to
Section 7(a), 7(c) or 7(d) hereof, Employee (his spouse and his dependents, if
applicable) shall also be entitled to continue to participate in the medical,
dental, hospitalization and life insurance programs existing on the date of
termination (or any replacement plans for any such plans) with regard to senior
executive officers of a similar level (or their cash equivalents, and, if
Employer provides a cash payment in lieu of such benefits, it shall be
calculated on a grossed-up tax basis as if Employee had remained an employee)
for three (3) years from the date of termination; provided, that Employee shall
be obligated to make all employee contributions required to receive such
benefits under Employer’s programs and that such continued benefits shall
terminate on the date or dates Employee receives equivalent coverage and
benefits, without waiting period or pre-existing conditions limitations, under
the plans and programs of a subsequent employer (such coverage and benefits to
be determined on a coverage-by-coverage or benefit-by-benefit, basis).  Employee
shall not be entitled to any compensation or benefits pursuant to this Section
7(g)(ii) if his employment hereunder is terminated pursuant to Section 7(b) or
as a result of Employee’s voluntary termination pursuant to Section 7(e).

 

 

11

--------------------------------------------------------------------------------


                               (h)          No Mitigation.  All amounts due
hereunder shall be paid without any obligation to mitigate and such amounts
shall not be reduced by or offset by any other amounts earned by Employee or any
claims of Employer.

 

                               8.            Non-Competition and Non-Disclosure.

 

                               In consideration of the benefits to be provided
to Employee hereunder, Employee covenants that he will not, without the consent
in writing of Employer, (a) during the Period of Employment and the twelve (12)
month period following his termination of employment for any reason other than
pursuant to Section 7(c) hereof, Employee will not engage in any business
otherwise competitive with that of Employer or any of its subsidiaries in the
States of New Jersey, New York, Pennsylvania, Maryland, Massachusetts and
Connecticut; and (b) upon termination of the Period of Employment for any reason
whatsoever, Employee will not for a period of two years thereafter, (i) solicit
or aid in soliciting any employees of Employer or its subsidiaries to leave
their employment, or (ii) copy, remove from Employer or its subsidiaries,
disclose or make any use of, any client list, confidential business information
with respect to clients, material relating to the practices or procedures of
Employer or its subsidiaries, or any other proprietary information.  Employee
acknowledges that the restrictions, prohibitions and other provisions of this
Section 8 are reasonable, fair and equitable in scope, terms and duration, are
necessary to protect the legitimate business interests of the Employer and are a
material inducement to the Employer to enter into this Agreement.  It is the
intention of the parties hereto that the restrictions contained in this
paragraph be enforceable to the fullest extent permitted by applicable law. 
Therefore, to the extent any court of competent jurisdiction shall determine
that any portion of the foregoing restrictions is excessive, such provision
shall not be entirely void, but rather shall be limited or revised only to the
extent necessary to make it enforceable.  Should Employee engage in or perform,
directly or indirectly, any of the acts prohibited by Section 8 hereof, it is
agreed that the Employer shall be entitled to full injunctive relief, to be
issued by any competent court of equity, enjoining and restraining Employee and
each and every other person, firm, organization, association, or corporation
concerned therein, from the continuance of such violative acts.  The foregoing
remedy available to Employer shall not

 

12

--------------------------------------------------------------------------------


 

be deemed to limit or prevent the exercise by the Employer of any or all further
rights and remedies which may be available to the Employer hereunder or at law
or in equity.

 

                               9.            Burden and Benefit.

 

                               This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, executors,
personal and legal representatives, successors and assigns.  In the event of the
death of Employee at or after his termination, any amounts due hereunder shall
be paid to his estate unless he has designated a beneficiary.

 

                               10.          Legal Fees and Expenses.

 

                               If any contest or dispute shall arise between
Employer and Employee regarding any provision of this Agreement or any equity
grant or other agreement or compensation arrangement specifically set forth or
provided for herein, Employer shall reimburse Employee for all legal fees and
expenses reasonably incurred by Employee in connection with such contest or
dispute, but

 

 

13

--------------------------------------------------------------------------------


 

only if Employee is successful in respect of substantially all of the Employee’s
claims brought and pursued in connection with such contest or dispute.  Such
reimbursement shall be made as soon as practible following the resolution of
such contest or dispute (whether or not appealed) to the extent Employer
receives reasonable written evidence of such fees and expenses.

 

                               11.          Governing Law.

 

                               This Agreement is governed by and is to be
construed and enforced in accordance with the laws of the State of New Jersey. 
If under such law any portion of this Agreement is at any time deemed to be in
conflict with any applicable statute, rule, regulation or ordinance, such
portion shall be deemed to be modified or altered to conform thereto or, if that
is not possible, to be omitted from this Agreement; and the invalidity of any
such portion shall not affect the force, effect and validity of the remaining
portion  hereof.

 

                               12.          Notices.

 

                               All notices under this Agreement shall be in
writing and shall be deemed effective when delivered in person (in the
Employer’s case to its Secretary) or twenty-four (24) hours after deposit
thereof in the U.S. mails, postage prepaid, for delivery as registered or
certified mail—addressed, in the case of Employee, to him at his residential
address, and in the case of Employer, to its corporate headquarters, attention
of the Secretary, or to such other address as  Employee or Employer may
designate in writing at any time or from time to time to the other party.  In
lieu of notice by deposit in the U.S. mail, a party may give notice by telegram
or telex.

 

 

14

--------------------------------------------------------------------------------


 

                               13.          Amendment.

 

                               No provisions of this Agreement may be amended,
modified, or waived unless such amendment or modification is agreed to in
writing signed by Employee and by a duly authorized officer of the Employer, and
such waiver is set forth in writing and signed by the party to be charged.  No
waiver by either party hereto at any time of any breach by the other party
hereto  of any condition or provision of this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 

                               14.          Survival.

 

                               The respective obligations of, and benefits
afforded to, Employee and Employer as provided in Section 8 of this Agreement
shall survive the termination of this Agreement.

 

                               15.          No Conflict of Interest.

 

                               During the Period of Employment, Employee shall
not directly, or indirectly render service, or undertake any employment or
consulting agreement with another entity without the express written consent of
the Board of Trustees of the Employer.

 

                               16.          Counterparts.

 

                               This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one of the same instrument.

 

                               17.          Section Headings.

 

                               The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.

 

 

15

--------------------------------------------------------------------------------


 

                               18.          Miscellaneous.

 

                               This Agreement constitutes the entire
understanding between Employer and Employee relating to employment of Employee
by Employer and supersedes and cancels all prior written and oral agreements and
understandings with respect to the subject matter of this Agreement.  Any prior
agreement of the parties hereto in respect of the subject matter contained
herein is hereby terminated and canceled.

 

                               IN WITNESS WHEREOF, the parties hereto have
executed this Agreement as of the year and day first above written.

 

 

VORNADO REALTY TRUST and

 

VORNADO REALTY LP

 

 

 

By:

/s/ Steven Roth

 

 

Steven Roth

 

 

Title: Chairman of the Board of Trustees

 

 

 

 

 

/s/ Joseph Macnow

 

 

Joseph Macnow

 

 

16

--------------------------------------------------------------------------------


 

                    Amendment to AGREEMENT, dated January 1, 2001, by and
between VORNADO REALTY TRUST, a Maryland unincorporated business trust and
Vornado Realty LP, a Delaware Operating Partnership (hereinafter referred to as
“Employer”) and JOSEPH MACNOW, an individual (hereinafter referred to as
“Employee”).

 

The following paragraph shall replace and supersede Paragraph 5 in its
entirety.  In all other respects the Agreement dated as of January 1, 2001
remains in full force and effect

 

5.                           Stock Options

                    During each year in the Period of Employment that the
Employer shall grant Executive Vice Presidents of the Company stock options, the
Employer shall grant Employee share options to purchase not less than 75,000
shares of Employer’s Common Shares of Beneficial Interest (“Stock”) pursuant to
the terms of the Employer’s 2002 Omnibus Share Plan at a purchase price per
share equal to the fair market value of the Stock on the date the options are
granted.  Such options shall be granted at the discretion of the Compensation
Committee of the Board of Trustees of the Employer.

 

                    IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the year and day first above written.

 

VORNADO REALTY TRUST AND

 

 

VORNADO REALTY LP

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Roth

 

 

 

Steven Roth

 

 

 

Title: Chairman of the Board of Trustees

 

 

 

 

 

 

 

 

 

 

 

/s/ Joseph Macnow

 

 

 

Joseph Macnow

 

 

 

--------------------------------------------------------------------------------